DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, applicant claims “at least one gripping feature” on the base portion.  Examiner notes that [0024] is the only use of “gripping feature” in the specification, and refers to the convex and concave portions on the outer surface of hook 14.  Examiner is unsure if the specification is correct that the “gripping feature” is the exterior concave/convex surfaces, or the claims are correct that the “gripping feature” are the finger holes 16 and 18.  
Regarding claims 11-12, applicant previously claims “two” contact points, “one” and “the other”.  Applicant does not previously claim “the first contact point” and “the second contact point”.  Examiner assumes that since applicant discloses the second contact point on the hook, and the first contact point on the base, examiner will assume applicant intends to claim these in the same manner.

Regarding claim 14, applicant has already claimed the outer surface has contours in claim 1, the contours are a plurality of concave/convex surfaces in claim 13.  Therefore, the inclusion of “the outer surface of the hook portion comprises” is duplicitous.  Examiner contends that applicant intends to claim two concave surfaces and one convex surface.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12 are rejected under 35 U.S.C. 102a1 as being anticipated by FR 2670850 Thierry.  
Regarding claim 1, Thierry discloses a door opening (examiner notes that this is the intended function of the device; applicant is claiming a device, not a method of use) device, comprising a base portion (annotated) and a hook portion (annotated) extending from the base portion, the hook portion being generally circular (figure 1) and defining a pair of contact points (7 and 8), one of the contact points 8 being proximal to the base portion and the other contact point 7 being positioned at a distal 
    PNG
    media_image1.png
    463
    450
    media_image1.png
    Greyscale
end of the hook portion and spaced from the first contact point (as shown in figure 1), wherein the outer surface of the hook portion comprises a plurality of contours (plurality of convex surfaces of different curvatures) to enable a user to grip the device (examiner notes that the exterior surface is capable of being gripped with or without contours, but Thierry discloses convex contours that have different diameters).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Thierry discloses the device of claim 1, wherein the base portion further comprises at least one gripping feature (holes 10 and 11, based on 112b above).

Regarding claim 3, Thierry discloses the device of claim 2, wherein the at least one gripping feature comprises a hole (as shown above).

    PNG
    media_image2.png
    488
    364
    media_image2.png
    Greyscale

Regarding claim 4, Thierry discloses the device of claim 3, comprising a pair of finger holes (10 and 11).  

Regarding claim 5, Thierry discloses the device of claim 1, wherein the base portion further comprises an attachment passage 4.

Regarding claim 12, Thierry discloses the device of claim 1, wherein the first contact point (assumed to be point 8) is contoured to be rounded (as shown in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thierry as applied to claim 1 above, and further in view of 2004/0195847 Cali.
Regarding claim 6, Thierry discloses the device of claim 1, wherein the inner surface of the hook portion is a surface of the “monoblock piece”, and does not disclose an inlaid portion made from a different material than the hook portion.
Cali discloses a similar device having a hook portion 42 and base portion 41, the hook portion in figure 15 having an inlaid portion 112 made from a different material than the hook portion (made from rubber [0044] which is different from the rest of the device [0024], which is plastic [0029]).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a hook liner as known in Cali to the hook of Thierry, as it would assist in keeping the article within the hook “in proper place” [0044].  Note that it has been held to be within the general skill of a  MPEP 2144.07.  Examiner notes that having or not having the liner does not affect the form, function, or use, of the hook of Thierry.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 7, Thierry as modified discloses the device of claim 6, wherein the inlaid portion is made from an antimicrobial rubber (“rubber” is used in [0044]).  Examiner contends that any kind of “rubber” is an obvious material choice usable in this manner, including “antimicrobial” kinds of rubber.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thierry as applied to claim 1 above, and further in view of WO2012/083996 Lembke.
Regarding claim 8, Thierry discloses the device of claim 1, wherein the base portion and the hook portion are a unitary piece (“monoblock piece injected in a synthetic material” claim 1) formed from a “synthetic plastic”.  Thierry does not disclose the material is an “antimicrobial plastic”.
Lembke discloses that handles are desired to be antibacterial or use an antibacterial coating containing copper (title).
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose a plastic that is “antimicrobial” for sanitary reasons, as suggested by Lembke.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Regarding claim 9, Thierry discloses the device of claim 1, wherein the base portion and the hook portion are a unitary piece (“monoblock”) formed from a plastic (as disclosed in claim 1), but does not disclose being plated with copper.
Lembke discloses the use of an antibacterial coating including copper.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to coat or plate the device of Thierry with a material that is known to be “antimicrobial”, for sanitary reasons, as suggested by Lembke.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that the presence or lack of the copper does not affect the form, function, or use, of the Thierry device, but merely adds a hygienic material for a hygienic reason.

Regarding claim 10, Thierry discloses the device of claim 1, wherein the base portion and the hook portion are a unitary piece (monoblock, as discussed above), but does not disclose the material is aluminum and plated with copper.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize aluminum instead of plastic, as Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner contends that the use of aluminum or plastic does not affect the form, function, or use, of Thierry, but merely changes the cost of producing the item.  
Lembke discloses the use of an antibacterial coating including copper.  
 MPEP 2144.07.  Examiner notes that the presence or lack of the copper does not affect the form, function, or use, of the Thierry device, but merely adds a hygienic material for a hygienic reason.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thierry.
Regarding claim 11, Thierry discloses the device of claim 1, wherein the second contact point (assumed to be contact point 7) is contoured to include a relatively round surface.
Thierry does not disclose the second contact point 7 is relatively flat.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the exterior surface of the part of the hook that includes contact surface 7 be flat, as this is a shape depending on the intended function of the hook of Thierry.  Examiner contends that a flat surface would be useful if bar 12 of Thierry is also flat.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thierry as applied to claim 1 above, and further in view of 6658701 DeHart.
Regarding claim 13, Thierry discloses the device of claim 1, wherein the outer surface of the hook portion (the “plurality of contours” of claim 1), which have a plurality of convex surfaces, as 
    PNG
    media_image3.png
    288
    571
    media_image3.png
    Greyscale
and convex surfaces.
DeHart discloses an exterior surface of a hook portion of a handle, which is intended to be grasped by a user (figures 1 and 7), the exterior surface is annotated from figure 4, having two concave surfaces and one convex surface between them.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include two concave surfaces with an intermediary convex surface, as taught in DeHart, to the exterior surface of the hook of Thierry, as suggested in DeHart, so that all surfaces of Thierry comprise an ergonomic surface for the user to engage on the device of Thierry.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).

Regarding claim 14, Thierry as modified discloses the device of claim 13, wherein the outer surface of the hook portion (the plurality of concave and convex surfaces of claim 13) comprises a first concave surface that transitions into a convex surface (as shown in figure 4 of DeHart), the convex surface transitioning into a second concave surface (as shown in DeHart), the second concave surface transitioning into the second contact point (as shown in DeHart).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677